DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph Citations
Herein, reference numbers surrounded by brackets denote paragraphs (e.g., “[10]” references paragraph 10).

Information Disclosure Statement
The information disclosure statement filed 2/22/2021 is in compliance with the provisions of 37 CFR 1.97. 
Accordingly, the IDS has been fully considered by the Office.

Abstract
The abstract filed 12/07/2020 appears to be acceptable.

Specification
The disclosure is objected to because of the following informalities: the numerals (21a and 21c) for the displaying module and storing module are swapped for each other and don’t match the drawings.  The specification should be amended to match the drawings.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “computing module” and “displaying module” in claims 1-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagao JP 61207804.

Re claim 1, Nagao teaches a turbine monitoring system comprising: one or more measurers (3, 7, 7a-7c, 13; Figs. 2 and 3) configured to sense a physical quantity of steam to be introduced to a steam turbine or exhausted from the steam turbine or water obtained from the steam exhausted from the steam turbine (Abstract), and output a 
a computing module configured to compute an erosion quantity of a moving vane of the steam turbine with water drops, based on the sensing result output from the one or more measurers (Abstract—an erosion speed is considered to meet the generic limitation “erosion quantity” in the claim); and 
a displaying module configured to display information that is based on the erosion quantity computed by the computing module (Abstract—the “alarm 17” is a displaying module).

Re claim 8, Nagao teaches claim 1 and further teaches wherein the displaying module displays the erosion quantity or a warning that is based on the erosion quantity (Abstract—the “alarm 17” is a displaying module).

Re claim 12, Nagao teaches a turbine monitoring method comprising: 
sensing, by one or more measurers (3, 7, 7a-7c, 13; Figs. 2 and 3), a physical quantity of steam to be introduced to a steam turbine or exhausted from the steam turbine or water obtained from the steam exhausted from the steam turbine (Abstract), and outputting a sensing result of the physical quantity from the one or more measurers (Abstract); 
computing, by a computing module, an erosion quantity of a moving vane of the steam turbine with water drops, based on the sensing result output from the one or more measurers (Abstract—an erosion speed is considered to meet the generic limitation “erosion quantity” in the claim); and 
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Nagao JP 61207804 in view of Holyfield US 20180051549.

Re claim 2, Nagao teaches claim 1.  Nagao further teaches wherein the computing module computes an erosion rate that is the erosion quantity of the moving vane with the water drops per unit time (Abstract—“ the erosion quantity of the moving vane with the water drops per unit time” is self-evident from a “calculated erosion speed”).
Nagao fails to teach “computes the erosion quantity, based on the erosion rate.”
Holyfield teaches computes the erosion quantity, based on the erosion rate [38 and 41], for the advantage of determining a reduction in thickness of a component due to erosion [38 and 41].
date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Nagao with “computes the erosion quantity, based on the erosion rate” as taught by Holyfield, for the advantage of determining a reduction in thickness of a component due to erosion [38 and 41].

Re claim 3, Nagao and Holyfield teach claim 2, and Holyfield further teaches wherein the computing module computes the erosion quantity by integrating the erosion rate over an operation time of the steam turbine [38 and 41], for the advantage of determining a reduction in thickness of a component due to erosion [38 and 41].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Nagao with “wherein the computing module computes the erosion quantity by integrating the erosion rate over an operation time of the steam turbine” as taught by Holyfield, for the advantage of determining a reduction in thickness of a component due to erosion [38 and 41].

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nagao JP 61207804 in view of Laurer et al. US 20120285226.

Re claim 4, Nagao teaches claim 1.  Nagao fails to teach wherein the computing module computes the erosion quantity of the moving vane in a final stage of the steam turbine with the water drops.

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Nagao with “wherein the computing module computes the erosion quantity of the moving vane in a final stage of the steam turbine with the water drops” as taught by Laurer, for the advantage of determing/monitoring erosion in a final stage of the steam turbine, which is where erosion due to water droplets is known to occur [3].
The steam turbine of Laurer having separate stages is easily substituted for the steam turbine taught by Nagao.  In fact, Nagao does not exclude such a turbine; Nagao just does not explicitly teach it.  A multistage turbine like that claimed was well known as of the filing date of the invention, as demonstrated by Laurer.

Re claim 9, Nagao teaches claim 1.  Nagao fails to teach wherein the steam turbine is provided in a plant including a high pressure turbine, an intermediate pressure turbine and a low pressure turbine, and the steam turbine is the low pressure turbine.
Laurer teaches wherein the steam turbine is provided in a plant including a high pressure turbine, an intermediate pressure turbine and a low pressure turbine, and the steam turbine is the low pressure turbine [3], for the advantage of determing/monitoring erosion in a final stage of the steam turbine, which is where erosion due to water droplets is known to occur [3].  
date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Nagao with “wherein the steam turbine is provided in a plant including a high pressure turbine, an intermediate pressure turbine and a low pressure turbine, and the steam turbine is the low pressure turbine” as taught by Laurer, for the advantage of determing/monitoring erosion in a final stage of the steam turbine, which is where erosion due to water droplets is known to occur [3].
The steam turbine of Laurer having separate stages is easily substituted for the steam turbine taught by Nagao.  In fact, Nagao does not exclude such a turbine; Nagao just does not explicitly teach it.  A multistage turbine like that claimed was well known as of the filing date of the invention, as demonstrated by Laurer.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nagao JP 61207804 in view of Girbig US 20040010387.

Re claim 5, Nagao teaches claim 1.  Nagao fails to teach wherein the one or more measurers include: a temperature measurer configured to sense a temperature of the steam to be introduced to the steam turbine; and a first pressure measurer configured to sense a pressure of the steam to be introduced to the steam turbine.
Girbig teaches a temperature measurer (T) configured to sense a temperature of the steam to be introduced to the steam turbine (Fig. 1); and a first pressure measurer (p) configured to sense a pressure of the steam to be introduced to the steam turbine (Fig. 1) [10, 11, 20, 21, and 35], for the advantage of further monitoring and evaluating 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Nagao with “wherein the one or more measurers include: a temperature measurer configured to sense a temperature of the steam to be introduced to the steam turbine; and a first pressure measurer configured to sense a pressure of the steam to be introduced to the steam turbine” as taught by Girbig, for the advantage of further monitoring and evaluating erosion within the steam turbine [11 and 21].

Re claim 7, Nagao and Girbig teach claim 5, and Nagao further teaches wherein the one or more measurers further include a second pressure measurer (13; Fig. 1) configured to sense a pressure of the steam exhausted from the steam turbine (Fig. 1; Abstract).

Allowable Subject Matter
Claims 6, 10, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Reasons for Allowance
In claim 6, the recitation of “a flow rate measurer configured to sense a flow rate of the water obtained from the steam exhausted from the steam turbine,” as within the context of the claimed invention as disclosed and within the context of the other 
In claim 10, the recitation of “further comprising an extraction detector configured to detect operation of an extraction device that extracts the steam from the steam turbine or another steam turbine, and outputs a detection result of the operation of the extraction device, wherein the computing module computes the erosion quantity, based on the sensing result output from the one or more measurers and the detection result output from the extraction detector,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 10, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.  Steam bleed lines were well known as of the invention, however, no reference has been identified associating them with erosion calculations like the present invention.
In claim 11, the recitation of “further comprising a spray detector configured to detect operation of an exhaust chamber spray that supplies water into an exhaust chamber of the steam turbine, and outputs a detection result of the operation of the exhaust chamber spray, wherein the computing module computes the erosion quantity of the moving vane with water drops caused by the steam in the steam turbine and water drops caused by the water from the exhaust chamber spray, based on the sensing result output from the one or more measurers and the detection result output from the spray detector,” as within the context of the claimed invention as disclosed and 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP 62255503 is relevant to claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICKEY H FRANCE/Examiner, Art Unit 3746